DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed with respect to the double patenting have been fully considered but they are not persuasive. Applicant’s amendment has introduced new grounds of rejection under double patenting.
Applicant’s arguments, filed with respect to the previously set forth drawing objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth drawing objections have been withdrawn.  Please see below.  
Applicant’s arguments, filed with respect to the previously set forth claim objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth claim objections have been withdrawn.
Applicant’s arguments, filed with respect to the previously set forth claim interpretation under 35 U.S.C. 112(f) have been fully considered and are not persuasive.  The claims continue to invoke 35 U.S.C. 112(f) and the specification is now objected to.  
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered but are moot.  Applicant’s amendment has introduced new deficiencies under 35 U.S.C. 112(b).  Please see below.  
Applicant’s arguments, filed with respect to the prior art rejections have been considered but are moot.  Applicant has amended the claims to recite new combinations of limitations, which are addressed in the new grounds of rejection, necessitated by Amendment, below.  
Applicant’s remarks concerning the previously indicated allowable subject matter are found moot.  Applicant has amended the claims such that they no longer recite the subject matter previously found allowable.  Examiner has not indicated allowable subject matter in view of the numerous errors under 35 U.S.C. 112(a) and (b) added in the amendment.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,400,384. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, US 10,400,384 shows a laundry treating apparatus comprising: an outer cabinet forming an exterior of the laundry treating apparatus (claim 1, lines 1-2);  5an inner cabinet provided in the outer cabinet including a space for holding clothes (claim 1, lines 3-4); a frame for securing the outer cabinet fixedly to the inner cabinet and supporting an outside circumferential surface of the inner cabinet, the frame including (claim 1, lines 7-9):  10a plurality of body frames provided in a height direction of the inner cabinet (claim 1, lines 10-11); side frames provided in both side direction between the inner cabinet and the out cabinet to connect a plurality of body frames (claim 1, lines 12-14); a rear frame provided in a rear side direction of the inner cabinet to connect a plurality of body frames (claim 1, lines 15-16);  15a top frame provided to the top side of the inner cabinet (claim 1, lines 16-17); a hanger bar provided in the upper portion of the inner cabinet to place clothes thereon (claim 1, lines 23-25; 31-32); a motor (claim 1, line 25) located between a top side of the inner cabinet and a top side of the outer cabinet to generate a rotational motion (claim 1, lines 23-25; 31-32), a power converting portion configured to convert the rotational motion from the motor into a  reciprocating motion along a width direction of the inner cabinet (claim 1, lines 25-28), and an air gap part that projected from the frame toward the inner cabinet or from the inner cabinet toward the frame, and configured to contact the frame with the inner cabinet or to maintain an air gap between the inner cabinet and the outer cabinet (see at least claims 2 and/or 3).  
Regarding claim 2, US 10,400,384 further shows wherein the air gap part includes: an air gap frame projected toward a lateral side of the inner cabinet located at the same direction of each side frame from each side frame and configured to form a side air gap 25having a predetermined distance between each later side of the inner cabinet and the outer cabinet (claim 2 in its entirety).
Regarding claim 3, US 10,400,384 further shows wherein the air gap part includes: an air gap boss projected from the rear side of the inner cabinet toward the rear frame, 30the air gap boss forming a rear side air gap having a predetermined distance between the rear side of the inner cabinet and the outer cabinet (claim 3 in its entirety).
Claims 17, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,400,384 in view of Fitzpatrick et al. (US 5,305,484: previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 17, US 10,400,384 discloses a laundry treating apparatus comprising: an outer cabinet forming an exterior of the laundry treating apparatus (claim 1, lines 1-2);  5an inner cabinet provided in the outer cabinet including a space for holding clothes (claim 1, lines 3-4); a supply unit portion selectively supplying hot air or steam to an inside of the inner cabinet (claim 1, lines 5-6); a frame for securing the outer cabinet fixedly to the inner cabinet and supporting an outside circumferential surface of the inner cabinet, the frame including (claim 1, lines 7-9):  10a plurality of body frames provided in a height direction of the inner cabinet (claim 1, lines 10-11); side frames provided in both side direction between the inner cabinet and the out cabinet to connect a plurality of body frames (claim 1, lines 12-14); a rear frame provided in a rear side direction of the inner cabinet to connect a plurality of body frames (claim 1, lines 15-16);  15a top frame provided to the top side of the inner cabinet (claim 1, lines 16-17), and an air gap boss projected from the rear side of the inner cabinet toward the rear frame, 30the air gap 
US 10,400,384 does not disclose the supply unit portion located below the inner cabinet.
Fitzpatrick et al. teaches another laundry treating apparatus having a supply unit portion, wherein the supply unit portion is located below 20the inner cabinet (see at least sub housing #33; column 6, lines 44-46) and includes an air supply unit supplying air to the inner cabinet (see at least column 6, lines 44-46); and a steam generator supplying steam, water, or mist to the inner cabinet (see at least column 6, lines 44-46).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry treating apparatus of Lee with wherein the supply unit portion is located below 20the inner cabinet, as taught by Fitzpatrick et al., to improve the apparatus of Lee by allowing for natural convention (i.e. heat rising) to lower energy consumption, and to provide the dual benefits of drying and wrinkle release by provision of both heated air and steam to the laundry treating apparatus.  
Regarding claim 18, US 10,400,384 further discloses wherein the air gap part includes: an air gap boss projected from the rear side of the inner cabinet toward the rear frame, 30the air gap boss forming a rear side air gap having a predetermined distance between the rear side of the inner cabinet and the outer cabinet (claim 3 in its entirety).
Regarding claim 20, US 10,400,384 further discloses further comprising: a hanger bar located inside of the inner cabinet and arranged along a lateral direction of the inner cabinet, and configured to place clothes thereon (see at least claim 1, lines 23-32).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the air gap frame includes a contact frame located between the inner cabinet and a side frame parallel to the side frame, and connecting frames connected both ends of the contact frame with the side frame”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Applicant has changed “air supply unit” to “air supply portion” and “water storage unit” to “water storage tank” without making corresponding changes to the specification.  Note that NO NEW MATTER may be entered.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “supply unit portion”, “air supply unit/portion”, “power converting portion”, and “power transmission portion”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The following are found to be the structure(s) from the disclosure for the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner also notes that “frame” and “cabinet” are interpreted consistent with Applicant’s disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 has been amended to recite the limitations “wherein the air gap frame includes a contact frame located between the inner cabinet and a side frame parallel to the side frame, and connecting frames connected both ends of the contact frame with the side frame.”  Limitations “contact frame” and “connecting frames” do not appear to have support in the disclosure.  It appears they may be a double counting of the frames already claimed.  
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 has been amended to recite the limitations “a water storage tank located in front of the air supply portion and the steam generator.”   There is no water storage tank recited in the specification, nor shown in the drawings.  Accordingly this limitation does not find support in the disclosure.  
Claims 15-16 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 15 and 24 have been amended to recite the limitations “a center hole located at the top side of the inner cabinet, and configured to 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 11-16, and 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite the limitation “side frames provided in both side direction between the inner cabinet and the out cabinet to connect a plurality of body frames”.  Both side direction cannot be understood, the out cabinet lacks antecedent basis, and it is unclear if a plurality of body frames are the same or different from those earlier recited.  Claims 1 and 17 also recite the limitation “a rear frame provided in a rear side direction […] to connect a plurality of body frames”.  It is unclear if these are the same or different body frames from those earlier recited.  Limitation “the top side of the inner cabinet” lacks antecedent basis”. Claim 1 and 20 also recites “to place clothes thereon”.  This limitation is not idiomatic English.  Limitation “a top side” (also recited in claim 22) is unclear in that “the top side” has already been recited”.  Limitation “the rotational motion” lacks proper antecedent basis”, and “an air gap part that projected from” is unclear.  Claim 17 also recites the limitation “wherein the air gap boss forming a rear side air gap having a predetermined distance between the inner cabinet and the outer cabinet” which is 
Claims 2 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5, 18, and 19 were amended to recite “an air gap frame projected toward a lateral side of the inner cabinet located at the same direction of each side frame from each side frame, and configured to form a side air gap having a predetermined distance between each lateral side of the inner cabinet and the outer cabinet”.  This is not understood.  It is unclear why these claims were amended in this manner as these limitations are similar to rejected limitations in the parent application.  Claims 5 and 19 are rejected insofar as they are dependent on claims 2 or 18 and therefore include the same error(s).    
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 cannot be understood as presented.  Please see also above under new matter.  Accordingly no attempt was made to apply prior art to this claim.  
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 appear to interchange the idiomatic understanding of “cabinet” and “panel”.  Examiner notes that claim 7 appears to be the more idiomatic and clear.  
Claims 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 11, and 12 recite the limitation “located supplying steam”.  This is unclear.  Claims 11 and 12 are rejected insofar as they are dependent on claim 9 and therefore include the same error(s)
Claims 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “air supply unit/portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  A reference character is set forth, but no structure(s) capable of performing air supply are discussed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 11 and 12 are rejected insofar as they are dependent on claim 9, and therefore include the same error(s).  

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is dependent on claim 10.  Claim 10 has been cancelled.  Is claim 12 dependent on claim 9?  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (KR 20080090743: cited in Parent Application; partial English machine translation previously provided by Examiner in Parent Application) in view of Fay (US 3,075,818: cited in parent Application) and Kim et al. (US 2009/0113944: cited by Examiner in parent).
Regarding claim 1, Lee discloses a laundry treating apparatus comprising: 
an outer cabinet forming an exterior of the laundry treating apparatus (see Figures 2 and 3, #2-2, #3-2, #4-2); 

Lee does not disclose the frame including: a plurality of body frames provided in a height direction of the inner cabinet; side frames provided in both side direction between the inner cabinet and the out cabinet to connect a plurality of body frames; a rear frame provided in a rear side direction of the inner cabinet to connect a plurality of body frames; and a top frame provided to a top side of the inner cabinet, and an air gap part that projects from the frame toward the inner cabinet or from the inner cabinet toward the frame, and configured to contact the frame with the inner cabinet or to maintain an air gap between the inner cabinet and the outer cabinet.  
Fay teaches another appliance cabinet having an inner cabinet (see at least enclosure/cabinet #10) and outer cabinet (see at least side/rear panels #13, front panel #14, top/bottom panels #15) and supporting frame (see at least support frame #12), the frame including: a plurality of body frames provided in a height direction of the inner cabinet (see at least upright corner frame members #16); side frames provided in both side direction between the inner cabinet and the out cabinet to connect a plurality of body frames (see at least transverse frame members #17 joining corner frame members #16 on side/rear side directions); a rear frame provided in a rear side direction of the inner cabinet to connect a plurality of body frames (see at least transverse frame members #17 joining corner frame members #16 on side/rear side directions); and a top frame provided to a top side of the inner cabinet (see at least Figure 2, transverse angle irons #31 joining top panel #15 to inner enclosure/cabinet #10); and an air gap part that projects from the frame toward the inner cabinet or from the inner cabinet toward the frame, and configured to contact the frame with the inner cabinet or to 
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry apparatus of Lee with the frame including: a plurality of body frames provided in a height direction of the inner cabinet; side frames provided in both side direction between the inner cabinet and the out cabinet to connect a plurality of body frames; a rear frame provided in a rear side direction of the inner cabinet to connect a plurality of body frames; and a top frame provided to a top side of the inner cabinet, and an air gap part that projects from the frame toward the inner cabinet or from the inner cabinet toward the frame, and configured to contact the frame with the inner cabinet or to maintain an air gap between the inner cabinet and the outer cabinet, as taught by Fay, to improve the apparatus of Lee by allowing the enclosure to resists torsional twisting and movement (see at least column 1, lines 15-23).
Lee does not disclose a hanger bar provided in the upper portion of the inner cabinet to place clothes thereon; a motor located between a top side of the inner cabinet and a topApplication No.: 16/549,339Docket No.: 9988.00776.US11 side of the outer cabinet to generate a rotational motion, a power converting portion configured to convert the rotational motion into a reciprocating motion of the hanger bar along a width direction of the inner cabinet.
Kim et al. teaches another laundry treating apparatus comprising a hanger bar provided in the upper portion of the inner cabinet to place clothes thereon (see at least paragraph [0061]; Figures 5 and 6, hanger #130); a motor located between a top side of the inner cabinet and a top side of the outer cabinet to generate a rotational motion (see at least Figures 5 and 6 motor #121), a power converting portion configured to convert the rotational into a reciprocating motion of the hanger along a width direction of the inner cabinet (see at least Figures 5 and 6, belt #122).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry apparatus of Lee with a hanger bar provided in the upper portion of the inner cabinet to place clothes thereon; a motor located between a top side of the inner cabinet and a topApplication No.: 16/549,339Docket No.: 9988.00776.US11 side of the outer cabinet to generate a rotational motion, a power converting portion configured to convert the rotational motion into a reciprocating motion of the hanger bar along a width direction of the inner cabinet, as taught by Kim et al., to improve the apparatus of Lee by allowing for improved contact between the clothing and the heated air or steam.
Regarding claim 2, Fay further teaches wherein the air gap part includes: an air gap frame projected toward a lateral side of the inner cabinet located at the same direction of each side frame from each side frame, and configured to form a side air gap having a predetermined distance between each lateral side of the inner cabinet and the outer cabinet (see at least Figure 2, angle irons #32 projecting between transverse frames #17 and inner enclosure/cabinet #10 and creating and air gap with a predetermined distance between the inner cabinet and outer cabinet).
Regarding claim 3, Fay further teaches wherein the air gap part includes: an air gap boss located between both lateral edges of the rear side of the inner cabinet, and projected from the rear side of the inner cabinet toward the rear side frame to engage with the rear frame, the air gap boss forming a rear side air gap having a predetermined distance between the rear side of the inner cabinet and the outer cabinet (see at least Figure 2, angle irons #32 projecting between transverse frames #17 and inner enclosure/cabinet #10 and creating an air gap with a predetermined distance between the inner cabinet and outer cabinet: Examiner notes that all side/rear sides of the cabinet of Fay are described as identical, and that under a broad interpretation the angle iron #32 can be considered a boss).  
Regarding claim 4, Fay further teaches the air gap boss couples to the rear frame (see at least column 3, lines 47-50).  
Regarding claim 6, Lee further discloses wherein the outer cabinet includes: side cabinets forming both lateral sides of the laundry treating apparatus; a top side cabinet forming a top side of the laundry treating apparatus; and a rear side cabinet forming a rear side of the laundry treating apparatus (see Figures 2 and 3, top #2-2, sides #3-2, back #4-2); 
Regarding claim 13, Kim et al. further teaches further comprising: a first holder and a second holder for supporting each end of the hanger bar (see at least Figure 6, #132; paragraph [0049]), wherein one end of each holder is located between the top side of the inner cabinet and a top side of the outer cabinet, the other end of each holder is connected with each end of the hanger bar (see at least Figure 6, the top end of #132 is attached above the inner cabinet and below the outer cabinet top side and the lower end is connected to hanger bar #130).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Fey and Kim et al. as applied to claim 6 above, and further in view of Fitzpatrick et al.  (US 5,305,484: previously cited).
Regarding claim 7, Lee is silent regarding wherein the rear side of the outer cabinet includes: an upper panel covering an upper area of the rear side of the outer cabinet, and a lower panel covering the other area of the rear side of the outer cabinet.
Fitzpatrick et al. further teaches wherein a rear side of the outer cabinet includes: an upper panel covering an upper area of the rear side of the outer cabinet (see at least outer skin #78 of door #5: Examiner notes that “a rear” is not defined as opposite a door), and a lower panel covering the other area of the rear side of the outer cabinet (see at least panel #38 of subhousing #33: Examiner notes that “a rear” is not defined as opposite a door).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry treating apparatus of Lee with wherein a rear side of the outer cabinet includes an upper panel covering an upper area of the rear side of the outer cabinet, to .  
Claims 9, 11, and 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Fey and Kim et al. as applied to claim 6 above, and further in view of Fitzpatrick et al.  (US 5,305,484: previously cited).
Regarding claim 9, Lee does not disclose further comprising: an air supply portion located below the inner cabinet for supplying air to an inside of the inner cabinet; and a steam generator located supplying steam, water, or mist to the inside of inner cabinet.
Fitzpatrick et al. teaches another laundry treating apparatus further comprising: an air supply portion located below the inner cabinet for supplying air to an inside of the inner cabinet (see at least sub housing #33; column 6, lines 44-46) and a steam generator located supplying steam, water, or mist to the inside of inner cabinet (see at least column 6, lines 44-46).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry treating apparatus of Lee with further comprising: an air supply portion located below the inner cabinet for supplying air to an inside of the inner cabinet; and a steam generator located supplying steam, water, or mist to the inside of inner cabinet, as taught by Fitzpatrick et al., to improve the apparatus of Lee by allowing for natural convention (i.e. heat rising) to lower energy consumption, and to provide the dual benefits of drying and wrinkle release by provision of both heated air and steam to the laundry treating apparatus.  

Regarding claim 11, Fitzpatrick et al. further teaches further comprising: 30a water storage tank located in front of the air supply portion and the steam generator (see at least boiler tank #165; column 8, lines 48-63: boiler tank #165 extends beyond heaters #166 that generate steam and beyond the air suppling portion).
Regarding claim 12, Fitzpatrick et al. further teaches wherein the inner cabinet includes a first inlet 15in communication with the air supply portion and a second inlet in communication .


Claims 17, 18, 20, 26, and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (KR 20080090743: cited in Parent Application; partial English machine translation previously provided by Examiner in Parent Application) in view of Fitzpatrick et al. (US 5,305,484: previously cited) and Fay (US 3,075,818: cited in parent Application).
Regarding claim 17, Lee discloses a laundry treating apparatus comprising: 
an outer cabinet forming an exterior of the laundry treating apparatus (see Figures 2 and 3, #2-2, #3-2, #4-2); 
an inner cabinet provided in the outer cabinet including a space for holding clothes (see Figures 2 and 3, #2-1, #3-1, #4-1); 
a supply unit portion located in the outer cabinet, and configured to supply hot air or steam to an inside of the inner cabinet, selectively (see Figures 2 and 3, #15, #16: blower #15 and heater #16 will act selectively to supply hot air to the inside of the cabinet according to operation/cycle selection); a frame for securing the outer cabinet fixedly to the inner cabinet and supporting an outside circumferential surface of the inner cabinet (see Figures 2 and 3, base plate #5 acts as a frame to support an outside circumferential surface of the inner cabinet and acts to secure the outer cabinet in relation to the inner cabinet).
Lee does not disclose wherein the supply unit portion is located below 20the inner cabinet.
Fitzpatrick et al. teaches another laundry treating apparatus having a supply unit portion, wherein the supply unit portion is located below 20the inner cabinet (see at least sub housing #33; column 6, lines 44-46) and includes an air supply unit supplying air to the inner cabinet (see at least column 6, lines 44-46); and a steam generator supplying steam, water, or mist to the inner cabinet (see at least column 6, lines 44-46).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry treating apparatus of Lee with wherein the supply unit portion is located below 20the inner cabinet, as taught by Fitzpatrick et al., to improve the apparatus of Lee by allowing for natural convention (i.e. heat rising) to lower energy consumption, and to provide the dual benefits of drying and wrinkle release by provision of both heated air and steam to the laundry treating apparatus.  

Lee does not disclose the frame including: 
a plurality of body frames provided in a height direction of the inner cabinet; 
side frames provided in both side direction between the inner cabinet and the out cabinet to connect a plurality of body frames; 
a rear frame provided in a rear side direction of the inner cabinet to connect a plurality of body frames; and 
a top frame provided to a top side of the inner cabinet, and
an air gap boss located between both lateral edges of the rear side of the inner cabinet, and projected from the rear side of the inner cabinet toward the rear frame to engage with the rear frame,
wherein the air gap boss forming a rear side air gap having a predetermined distance between the inner cabinet and the outer cabinet.
Fay teaches another appliance cabinet having an inner cabinet (see at least enclosure/cabinet #10) and outer cabinet (see at least side/rear panels #13, front panel #14, 
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry apparatus of Lee with the frame including: a plurality of body frames provided in a height direction of the inner cabinet; side frames provided in both side direction between the inner cabinet and the out cabinet to connect a plurality of body frames; a rear frame provided in a rear side direction of the inner cabinet to connect a plurality of body frames; and a top frame provided to a top side of the inner cabinet, and an air gap boss located between both lateral edges of the rear side of the inner cabinet, and projected from the rear side of the inner cabinet toward the rear frame to engage with the rear frame, wherein the air gap boss forming a rear side air gap having a predetermined distance between the inner cabinet and 
Regarding claim 18, Fay further teaches further comprising: an air gap frame projected toward a lateral side of the inner cabinet located at the same direction of each side frame from each side frame, and configured to form a side air gap having a predetermined distance between each lateral side of the inner cabinet and the outer cabinet (see at least Figure 2, angle irons #32 projecting between transverse frames #17 and inner enclosure/cabinet #10 and creating and air gap with a predetermined distance between the inner cabinet and outer cabinet).
Regarding claim 20, Lee does not disclose further comprising: a hanger bar located inside the inner cabinet and arranged along a lateral direction of the inner cabinet, and configured to place the clothes thereon.
Fitzpatrick et al. further teaches further comprising: a hanger bar located inside the inner cabinet and arranged along a lateral direction of the inner cabinet, and configured to place the clothes thereon (see at least hanger #135 holding jacket #136).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the apparatus of Lee with further comprising: a hanger bar located inside the inner cabinet and arranged along a lateral direction of the inner cabinet, and configured to place the clothes thereon, as taught by Fitzpatrick et al., to improve the apparatus of Lee by allowing for the clothes to be hung while being treated, thus allowing them to be ready to wear after treatment.  

Regarding claim 26, Lee is silent regarding wherein a rear side of the outer cabinet includes an upper panel covering an upper area of the rear side of the outer cabinet, and a lower panel covering the other area of the rear side of the outer cabinet.
Fitzpatrick et al. further teaches wherein a rear side of the outer cabinet includes an upper panel covering an upper area of the rear side of the outer cabinet (see at least outer skin #78 of door #5: Examiner notes that “a rear” is not defined as opposite a door), and a lower panel covering the other area of the rear side of the outer cabinet (see at least panel #38 of subhousing #33: Examiner notes that “a rear” is not defined as opposite a door).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry treating apparatus of Lee with wherein a rear side of the outer cabinet includes an upper panel covering an upper area of the rear side of the outer cabinet, to improve the apparatus of Lee by allowing for separate access to the mechanical and treating compartments.  
Regarding claim 27, Fitzpatrick et al. further teaches further comprising: an air supply portion located below the inner cabinet for supplying air to the inner cabinet (see at least column 6, lines 44-46), wherein the air supply portion is exposed to a user based on opening of the lower panel (see at least column 6, lines 44-46).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Fitzpatrick et al. and Fay, as applied to claim 18 above, and further in view of Jessiman (GB 617965: previously cited).
Regarding claim 19, Lee in view of Fay does not disclose further comprising: an air gap bracket provided between the top side of the inner cabinet and the top frame, wherein the air gap bracket is arranged along a lateral direction of the inner cabinet, and forms a top side air gap having a predetermined distance between the top side of the inner cabinet and the top frame.
Jessiman teaches another laundry treating apparatus including an air gap bracket provided between the top side of the inner cabinet and the top frame, wherein the air gap bracket is arranged along a lateral direction of the inner cabinet, and forms a top side air gap 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the laundry treating apparatus of Lee in view of Fay with further comprising: an air gap bracket provided between the top side of the inner cabinet and the top frame, wherein the air gap bracket is arranged along a lateral direction of the inner cabinet, and forms a top side air gap having a predetermined distance between the top side of the inner cabinet and the top frame, as taught by Jessiman, to improve the laundry treating apparatus of Lee in view of Fay by maintaining a compartment between the top frame and the inner cabinet, thus ensuring adequate airflow for components situated between the inner and outer cabinets.  

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Fitzpatrick et al. and Fay as applied to claim 17 above, and further in view of Kim et al. (US 2009/0113944: cited by Examiner in parent).
Regarding claim  21, Lee in view of Fitzpatrick et al. and Fay does not disclose further comprising: a first holder and a second holder for supporting each end of the hanger bar, wherein one end of each holder is located between the top side of the inner cabinet and a top side of the outer cabinet, the other end of each holder is connected with each end of the hanger bar.
Kim et al. teaches another laundry treating apparatus with a hanger bar, further comprising: a first holder and a second holder for supporting each end of the hanger bar (see at least Figure 6, #132; paragraph [0049]), wherein one end of each holder is located between the top side of the inner cabinet and a top side of the outer cabinet, the other end of each holder is connected with each end of the hanger bar (see at least Figure 6, the top end of #132 is 
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the apparatus of Lee in view of Fitzpatrick et al. and Fay with further comprising: a first holder and a second holder for supporting each end of the hanger bar, wherein one end of each holder is located between the top side of the inner cabinet and a top side of the outer cabinet, the other end of each holder is connected with each end of the hanger bar, as taught by Kim et al., to improve the apparatus of Lee in view of Fitzpatrick et al. and Fay by supporting reciprocating motion of hung laundry (see at least paragraph [0049]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763